*325Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerome Smith appeals the district court’s order granting his motion for a reduction in his sentence based on a retroactive amendment to the Sentencing Guidelines and imposing a proportionate reduction. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). ^Because Smith’s informal brief does not challenge the basis for the district court’s disposition, Smith has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.